Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 1 of 35




                      FAS LADDER FACULTY
                   PROMOTION HANDBOOK
                     For department chairs, business office staff,
                                                     and faculty

                                                               Yale University
                                                        Faculty of Arts and Sciences
                                                                   FAS Dean’s Office
                                                             December 2015


                                                            BYRNE017171
             Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 2 of 35




TABLE OF CONTENTS

TABLE OF CONTENTS .....................................................................................................................................................1

Chapter 1. Introduction .................................................................................................................................................3

    1A. Background .........................................................................................................................................................3

    1B.Overview of FASTAP .............................................................................................................................................3

        Types of Reappointments and Promotions ..........................................................................................................3

        Leaves of Absence .................................................................................................................................................4

    1C. Calendar for the promotion and tenure process ................................................................................................4

    1D. Mentoring ...........................................................................................................................................................7

    1E. FAS faculty appointment and promotion approval bodies .................................................................................7

        Area Tenure Appointments and Promotions Committees (TAC): .........................................................................7

        The Yale Corporation ...........................................................................................................................................9

        FAS Dean ...............................................................................................................................................................9

        Advisory Committee and Divisional Leadership ...................................................................................................9

        Additional Deans involved in the FAS Tenure and Appointments Process ...........................................................9

    1F. Voting policies ...................................................................................................................................................10

    1G. Confidentiality...................................................................................................................................................12

    1H. Glossary of key terms........................................................................................................................................13

        Types of Appointments .......................................................................................... Error! Bookmark not defined.

        Ranks ...................................................................................................................... Error! Bookmark not defined.

Chapter 2. Assistant Professor Reappointment ..........................................................................................................15

    2A. Criteria and timetable for reappointment to the rank of Assistant Professor (from AP1 to AP2) ....................15

    2B. Steps for Reappointment in the rank of Assistant Professor ............................................................................16

Chapter 3. Promotion to Associate Professor on term................................................................................................17

    3A. Criteria and timetable for Promotion to the Rank of Associate Professor on term (Nontenured associate) ..17

    3B. Steps for Promotion to Associate Professor on Term (Nontenured associate, AOPN) ..................................18

    3C. Chair’s checklist of materials for TAC review for promotion to Associate Professor on Term .........................19


PAGE 1 TABLE OF CONTENTS
                                                                                                                                                       BYRNE017172
            Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 3 of 35



Chapter 4. Promotion to Tenure: Associate Professor with Tenure (AOPT) or Professor (PROF) ...............................20

   4A. Criteria and timetable for Promotion to the Rank of Associate Professor or Professor with Tenure ..............20

   4B. Steps for Promotion to Tenure ........................................................................................................................21

   4C. Chair’s checklist of materials for TAC review – Initial Appointment to Tenure ................................................22

Chapter 5. Promotion from Associate Professor with Tenure.....................................................................................24

   5A. Criteria and timetable for Promotion from Associate Professor with Tenure to Professor .............................24

   5B. Steps for Promotion from Associate Professor with Tenure to Professor ........................................................25

   5C. Chair’s checklist of materials for TAC review for promotion from Associate Professor with Tenure to
   Professor .................................................................................................................................................................26

Chapter 6. Special Cases and Related Policies .............................................................................................................28

   6A. Calendar Year vs. Academic Year Appointments ..............................................................................................28

   6B. Fully Joint Appointments...................................................................................................................................28

   6C. TAC Members Presenting at TAC or JBPO Meetings .........................................................................................28

   6D. Grievance Procedures .......................................................................................................................................28




PAGE 2 TABLE OF CONTENTS
                                                                                                                                                      BYRNE017173
         Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 4 of 35




CHAPTER 1. INTRODUCTION

1A. BACKGROUND

This document provides guidance to department chairs, business office staff, and faculty on the operational
procedures for each of the four reappointments and promotions for ladder faculty within the Faculty of Arts and
Sciences (FAS):

    •    Assistant Professor 1 (AP1)  Assistant Professor 2 (AP2) (reappointment in rank)
    •    Assistant Professor (AP)  Associate Professor on term (Nontenured associate) (AOPN)
    •    Associate Professor on term (Nontenured associate) (AOPN)  Tenure as Associate Professor without
         term (Tenured associate) (AOPT) or Full Professor (PROF)
    •    Associate Professor without term (Tenured associate) (AOPT)  Full Professor (PROF)

Each section provides an overview of the timeline, required documentation, and process for each of these
reappointments or promotions. Section V provides additional information regarding special cases, such as joint
appointments.

A glossary of key terms is in section H.

1B.OVERVIEW OF FASTAP

The current FAS tenure and promotions system at Yale (“FASTAP”), was implemented in 2007 after an extensive
review of the tenure system at Yale and a comparison with those of the University’s peers. The report of the
committee outlines the new system, but the major components of ladder appointments and promotions can be
summarized as follows. (A glossary of key terms is in section H.)


TYPES OF REAPPOINTMENTS AND PROMOTIONS

(1) INITIAL APPOINTMENT AS ASSISTANT PROFESSOR (AP1)

The initial appointment as Assistant Professor is made for four years, with a term beginning July 1 or (in some
cases) January 1.

(2) REVIEW FOR REAPPOINTMENT AS ASSISTANT PROFESSOR (AP2)

This review is conducted in the penultimate year of the initial appointment – that is, in year three of the initial
appointment as Assistant Professor.




PAGE 3 Chapter 1. Introduction
                                                                                                       BYRNE017174
        Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 5 of 35



(3) REVIEW FOR PROMOTION TO ASSOCIATE PROFESSOR ON TERM (NONTENURED ASSOCIATE)
(AOPN)

This review must be conducted no later than, and preferably before, the penultimate year of the second Assistant
Professor appointment (year 6).

(4) REVIEW FOR PROMOTION TO THE TENURED RANKS: ASSOCIATE PROFESSOR WITHOUT
TERM (TENURED ASSOCIATE) (AOPT) OR FULL PROFESSOR (PROF)

This review must be conducted no later than the penultimate year of the candidate’s appointment to the non-
tenured ranks, that is, no later than year 8.

(5) (AS APPLICABLE) REVIEW FOR PROMOTION FROM ASSOCIATE PROFESSOR WITHOUT TERM
(TENURED ASSOCIATE) (AOPT) TO FULL PROFESSOR (PROF)

The initial review for this promotion must be conducted within 5 years of the initial promotion to tenure at the
rank of Associate Professor without term (AOPT).


LEAVES OF ABSENCE

In addition, nontenured faculty are eligible for two full-year leaves of absence during their time in the nontenured
ranks – one in years 2, 3 or 4 of their initial appointment, and one in the first or second year after promotion to
Associate Professor on Term. In the sciences and engineering and in some social science departments, one
semester of the leave may be taken, upon request, during year 1 of the initial appointment, to set up a research
laboratory. After promotion to tenure, faculty are eligible for a paid one semester leave after every five semesters
of teaching (triennial leave, TLA).

1C. CALENDAR FOR THE PROMOTION AND TENURE PROCESS


TIMELINE FOR THE REAPPOINTMENT AND PROMOTION PROCESS

Figure 1 shows the standard appointment, review and leave timeline for nontenured FAS faculty under the
FASTAP system:


Appointment Type        Initial Appointment as Assistant Professor            Second Appointment as Assistant Professor

                                                                                                              Associate Professor on Term



         Review    Initial                        Internal                    Review for Promotion to                       Final Year for
                   Appointment                    Review                      Associate Professor on Term :                 Tenure Review




            Year
                     1             2 3 4 5 6 7 8 9
          Leave                  Eligible for one-year Junior Faculty Leave                   Eligible for one-year Leave if Associate
                                                                                              Professor on Term




PAGE 4 Chapter 1. Introduction
                                                                                                                                     BYRNE017175
        Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 6 of 35



TIMING OF THE REAPPOINTMENT AND PROMOTION PROCEDURE WITHIN THE ACADEMIC YEAR

(A glossary of key terms can be found in section H.)

The reappointment, promotion, and tenure process in the FAS is conducted on a regular schedule throughout the
academic year, with the timetables for the different types of promotions staggered across the year, in order to
address the time constraints of the review process and to ensure that all appointments, reappointments and
promotions are completed by the end of each academic year.

Appointments at the level of Assistant Professor (AP1) and reappointments at the level of Assistant Professor (AP2)
require the following steps (each subsequent step assumes that the previous step is affirmative):

             •    Departmental vote
             •    Approval by the Office of the FAS Dean
             •    Consent approval by the Joint Board of Permanent Officers (JBPO)
             •    Consent approval by the Yale Corporation

Appointments at and promotions to the levels of Associate Professor on term (Nontenured associate) (AOPN);
Associate Professor without term (Tenured associate) (AOPT); and Professor (PROF) require the following steps
(each subsequent step assumes that the previous step is affirmative):

             •    Departmental vote
             •    Tenure Appointments and Promotions Committee (TAC or, alternatively, TAPC) vote
             •    Joint Board of Permanent Officers (JBPO) vote
             •    Consent approval by the Yale Corporation

The various steps of these processes are summarized in the calendar presented in Figure 2. Additional details
regarding this timeline for each appointment and promotion are provided in the following sections of this
document.




PAGE 5 Chapter 1. Introduction
                                                                                                  BYRNE017176
                    Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 7 of 35



                 Figure 2 shows the previous due dates and new due dates for the promotion and tenure process:


                                           . Calendar for the Promotion and Tenure Process

       Step in                                                Target Dates – effective 2016-17 academic year
                            Previous
                             Dates
      Process                               Associate on Term             Promotion to Tenure        Tenured Associate to Full

                                        March of the year before        March 1 of the year      15-Sep of the year before the
Identify & inform
                         1-Apr          the candidate’s                 before the candidate’s   candidate’s anticipated TAC
candidates
                                        anticipated TAC review          anticipated TAC review   review


Receive candidate's
                      111                                                                        15-Oct of the year before the
                         15-Apr         End of March break              End of March break       candidate’s anticipated TAC
initial materials
                                                                                                 review

Select department                                                                                Begin 22-Oct; Complete by 7-
                         22-Apr         15-Apr                          15-Apr
review committee                                                                                 Nov




            I
Identify referees
(and, for tenure,        Complete by    1-May (referee names                                     As soon as possible after review
                                                                        1-May
comparison               8-Jun          only)                                                    committee established
candidates)

Secure the bulk of
                         By 30-Jun      By 1-Jun                        By 1-Jun                 By the end of the fall term
the referees

Schedule TAC review
                         By 15-Jun      By 15-Jun                       By 15-Jun                By the end of the fall term
date

Candidate's
                         18-Aug         8-Jul                           18-Aug                   10-Jan
materials due


Materials to referees
                         1-Sep          15-Jul                          25-Aug                   22-Jan
& dept. committee


Dept. review
committee                By 1-Nov       By 25-Sep                       By 1-Nov                 15-Apr
recommendation

                         Early to
Departmental vote                       Before 30-Oct                   By 15-Nov                1-May to 1-Jul
                         mid-Nov.

Present successful       December-
                                        Nov-Jan                         Nov-Jan                  Jul, Sep, Oct
cases to TAC             March

        (All successful cases go to the next JBPO after the TAC vote)




        PAGE 6 Chapter 1. Introduction
                                                                                                          BYRNE017177
         Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 8 of 35




1D. MENTORING

Mentoring is an important part of the reappointment and promotion process for nontenured ladder faculty. It is
the expectation within the FAS that department mentoring policies should be working in consort with the review
and promotion process as each junior faculty member moves through the ladder ranks toward their tenure review.
All departments are expected to have a formal mentoring process on file in the department and in the FAS Dean’s
office, and proactively follow their mentoring plan as a component of the review and promotion process, as well as
during the years between each review.

1E. FAS FACULTY APPOINTMENT AND PROMOTION APPROVAL BODIES

This section describes the governance bodies primarily involved in appointments and promotions.

(A glossary of key terms is in section H, below.)


AREA TENURE APPOINTMENTS AND PROMOTIONS COMMITTEES (TAC):
             •    Review all appointments and promotions to the ranks of Associate Professor on term
                  (Nontenured associate, AOPN); Associate Professor without term (Tenured associate, AOPT); and
                  Professor (PROF).
             •    Each TAC includes, in addition to the members of the area committee, a representative from a
                  department or program outside the area.
             •    In cases involving faculty from one of the SEAS departments, the Dean of the SEAS also sits on
                  the committee as a voting member.
             •    The Dean of the Faculty of Arts and Sciences is the chair of all committees in the Humanities,
                  Social Sciences, and Physical Sciences and Engineering
             •    The Biological Sciences Committees is chaired in alternate years by the Dean of the FAS and the
                  Dean of the School of Medicine, both of whom sit as voting members of the committee
             •    Quorum on all TACs consists of 6 members eligible to vote
             •    Majority affirmative vote required for case to advance
             •    Meet regularly and on an as-needed basis throughout the academic year




PAGE 7 Chapter 1. Introduction
                                                                                                    BYRNE017178
                Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 9 of 35




2015-16 Biological Sciences Area Committee                               2015-16 Humanities Area Committee
 •        Dan DiMaio (Genetics), Committee Chair                    •    Amy Hungerford (English), Committee Chair
 •        John Carlson (MCDB)                                       •    Howard Bloch (French)
 •        Barbara Ehrlich (Cellular & Molecular                     •    Eckart Frahm (NELC)
          Physiology)                                               •    Aaron Gerow (East Asian Languages &
 •        Antonio Giraldez (Genetics)                                    Literatures/Film Studies)
 •        Joe Howard (MB&B)                                         •    Emily Greenwood (Classics)
 •        Christine Jacobs-Wager (MCDB)                             •    Inderpal Grewal (Women’s, Gender & Sexuality
 •        Daeyeol Lee (Neurobiology)                                     Studies)
 •        Craig Roy (Microbial Pathogenesis)                        •    Carol Jacobs (German/Comparative Literature)
 •        Martin Schwartz (Int Med [Cardiology])                    •    Caleb Smith (English)
 •        Joan Steitz (MB&B) (fall only)                            •    David Sorkin (History)
 •        Gunter Wagner (EEB) (spring only)                         •    Nicola Suthor (History of Art)
                                                                    •    Anders Winroth (History) (spring only)
 •        Claudia Valeggia (Anthropology)*
 •        Robert Alpern (Dean, School of Medicine)                  •    Tyrone Cannon (Psychology)*
 •        Tamar Gendler (Dean, FAS)                                 •    Tamar Gendler (Dean, FAS)



2015-16 Physical Sciences and Engineering
                                                                        2015-16 Social Sciences Area Committee
            Area Committee
• Scott Miller (Chemistry), Committee chair                         •    Alan Gerber (Political Science), Committee Chair
• Sarbani Basu (Astronomy)                                          •    Julia Adams (Sociology)
• David DeMille (Physics)                                           •    Joseph Chang (Statistics)
• Mark Johnson (Chemistry)                                          •    Marvin Chun (Psychology)
• Brian Scassellati (Computer Science)                              •    Eduardo Fernandez-Duque (Anthropology)
• Robert Schoelkopf (Applied Physics)                               •    Johannes Horner (Economics)
• Leandros Tassiulas (Electrical Engineering)                       •    Marcia Inhorn (Anthropology)
• Van Vu (Mathematics)                                              •    Gregory McCarthy (Psychology)
• John Wettlaufer (G & G)                                           •    Frances Rosenbluth (Political Science)
                                                                    •    Stephen Skowronek (Political Science) (fall only)
 •        Susan Baserga (MCDB)*                                     •    Ebonya Washington (Economics)
 •        Kyle Vanderlick (Dean, School of Engineering)**           •    Frederick Wherry (Sociology) (fall only)
 •        Tamar Gendler (Dean, FAS)                                 •    Raffaella Zanuttini (Linguistics)

                                                                    •    Peter Perdue (History)*
                                                                    •    Tamar Gendler (Dean, FAS)

     *
      Members of the Area Committee are listed above the line; the additional members, forming the TAC, are listed
     below the line.

     **
          TAC member for cases in Engineering and Applied Science




     PAGE 8 Chapter 1. Introduction
                                                                                                      BYRNE017179
      Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 10 of 35




THE YALE CORPORATION
           •    Approves through vote or consent all ladder faculty appointments, all appointments of
                department chairs, and all appointments of deans and directors
           •    Is Governing board of Yale University comprised of 19 members
           •    Is presided over by the President
           •    Has regular meetings at least six times each year


FAS DEAN

   Tamar Szabó Gendler, Dean of the Faculty of Arts and Sciences; Vincent J. Scully Professor of Philosophy;
   Professor of Psychology and Cognitive Science


ADVISORY COMMITTEE AND DIVISIONAL LEADERSHIP

   Daniel DiMaio, Chair, Biological Sciences Advisory Committee (2014-17); Waldemar Von Zedtwitz Professor of
   Genetics; Professor of Molecular Biophysics and Biochemistry and of Therapeutic Radiology

   Alan Gerber, Chair, Social Sciences Advisory Committee (2014-17); Divisional Director, Social Sciences (2014-
   17); Charles C. & Dorathea S. Dilley Professor of Political Science; Professor of Economics

   Amy Hungerford, Chair, Humanities Advisory Committee (2014-17); Divisional Director, Humanities (2014-17);
   Professor of English and American Studies

   Scott Miller, Chair, Physical Sciences and Engineering Advisory Committee (2015-18); Divisional Director,
   Sciences (2015-18); Irénée du Pont Professor of Chemistry


ADDITIONAL DEANS INVOLVED IN THE FAS TENURE AND APPOINTMENTS PROCESS

   Robert Alpern, Dean, Yale School of Medicine; Ensign Professor of Medicine

   Kyle Vanderlick, Dean of the School of Engineering and Applied Science; Thomas E. Golden, Jr. Professor of
   Chemical and Environmental Engineering

ADDITIONAL DEANS IN THE FAS DEAN’S OFFICE

   Emily Bakemeier, Dean of Faculty Affairs of the FAS; Deputy Provost

   John Dovidio, Dean of Academic Affairs of the FAS; Carl Iver Hovland Professor of Psychology

   John Mangan, Senior Associate Dean of the FAS

   Robert Burger, Associate Dean of the FAS




PAGE 9 Chapter 1. Introduction
                                                                                                  BYRNE017180
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 11 of 35



FAS DEAN’S OFFICE STAFF

    Pamela Bosward, Faculty Appointments and Promotions Coordinator

    Victoria D’Agostino, Senior Executive Assistant to the Dean of the FAS

    Mary Magri, Lead Administrator for the Deans' Administration

    Alexa Schlieker, Operations Manager

    Julie Sweigard, Senior Executive Assistant - Faculty of Arts and Sciences




1F. VOTING POLICIES

Only ladder faculty members may vote within their home department on reappointments in rank and promotions
of nontenured ladder faculty to nontenured associate and to the tenured ranks. Eligibility to vote is dependent on
the specific reappointment/promotion under consideration, the faculty member’s appointment in the department,
and their rank. Such eligibility is summarized in Figure 3 (reprinted from Section IV.F.1 of the Faculty Handbook,
August 10, 2015):




PAGE 10 Chapter 1. Introduction
                                                                                                 BYRNE017181
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 12 of 35



Figure 3 explains the eligibility to vote on ladder faculty appointments, reappointments, and promotions:


 Full Professors

 PRIMARY or FULLY-JOINT                    May vote on all appointments, reappointments, and
 APPOINTMENTS                              promotions. Faculty with fully joint appointments may vote in
                                           both programs, including voting on a joint appointment
                                           proposed in both programs

 SECONDARY APPOINTMENTS                    In the department of their secondary appointment and
                                           consistent with department practices, may vote on all
                                           appointments and promotions except for those to tenure
                                           positions

 Associate Professors without Term (Tenured)

 PRIMARY or FULLY-JOINT                    May vote on appointments and promotions to ranks below or
 APPOINTMENTS                              equivalent to their own; may vote on all reappointments in the
                                           ladder and non-ladder ranks

 SECONDARY APPOINTMENTS                    In the department of their secondary appointment: may not
                                           vote on promotions and appointments to tenure positions;
                                           consistent with department practices, however, may vote on
                                           reappointments of Assistant Professors and on promotions to
                                           Associate Professor on Term; may vote on all appointments,
                                           reappointments, and promotions in the non-ladder ranks

 Associate Professors on Term (Nontenured)

 PRIMARY or FULLY-JOINT                    May vote on appointments and promotions to ranks below or
 APPOINTMENTS                              equivalent to their own; may vote on all reappointments to
                                           ranks below their own

 SECONDARY APPOINTMENTS                    In the department of their secondary appointment and
                                           consistent with department practices, may vote on
                                           appointments and promotions to ranks below or equivalent to
                                           their own; may vote on all reappointments to ranks below
                                           their own

 Assistant Professors

 PRIMARY or FULLY-JOINT                    May vote on appointments to ranks below or equivalent to
 APPOINTMENTS                              their own; may vote on all reappointments and promotions to
                                           ranks below their own (i.e., all non-ladder ranks)

 SECONDARY APPOINTMENTS                    In the department of their secondary appointment and
                                           consistent with department practices, may vote on
                                           appointments to ranks below or equivalent to their own; may
                                           vote on reappointments and promotions to ranks below their
                                           own (i.e., all non-ladder ranks)


PAGE 11 Chapter 1. Introduction
                                                                                                BYRNE017182
        Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 13 of 35



For an appointment to be carried to the appropriate appointment and promotions committee, the candidate must
receive affirmative votes from a majority of those present and eligible to vote within the department. Abstentions
are therefore included in the total number of votes cast for purposes of determining whether the candidate
receives a majority. A tie vote is not majority support. There is no FAS-wide standard for a quorum for the
departmental vote.

FAS Department Faculty Vote Form




1G. CONFIDENTIALITY

Yale’s tenure and promotion deliberations are confidential. This confidentiality enables faculty members to have
open and honest exchanges that help ensure deliberations of the highest quality, which is in the best interest of
the faculty member under consideration, the department, and the University. A critical component of the faculty
appointment and promotion system is confidentiality of the materials that are made available to the faculty who
will review the case, both at the department level and those serving on the Tenure Appointments and Promotions
Committee for their division. Several points regarding confidentiality in particular are important for faculty
participating in such reviews to follow at all times:

CONFIDENTIALITY AND DELIBERATIONS

Faculty participating in tenure and promotion cases also must maintain the confidentiality of the content of
department deliberations. Letters of evaluation are confidential, and their contents may not be shared with the
person being evaluated. Communication about the content of formal deliberations, the “gist” of discussions (even
without attributions of specific comments to particular sources), the identity of letter writers, the content of
referees’ letters, or information about the vote (other than whether it was affirmative or negative) represents a
breach in confidentiality. There is no time limit for this confidentiality.

CONFIDENTIALITY AND LETTER WRITERS

Confidential letters of recommendation serve as the only communication between external reviewers and
committees. Faculty members conducting reviews or making appointments must refrain from communicating
personally with reviewers writing on behalf of candidates at all levels of appointment, even when those referees
end their letters with a perfunctory invitation to write or call for additional information. Private, “off-the-record”
communications from faculty members seeking additional information from letters writers breach confidentiality
and are inappropriate.

Also inappropriate are informal conversations, even those that take place long after a department or committee
has completed its work, in which a faculty member shares confidential information about a candidate, a letter
writer or the promotion process. Conversations that arise spontaneously at conferences or other gatherings, for
example, understood to be discreet or off the record, violate confidentiality. When we ask referees for their
informed opinions, we tell them that the department and promotion committee will “keep these letters in close
confidence.” We must adhere to what we say.

CONFIDENTIALITY AND CANDIDATES, THIRD PARTIES

Chairs serve as the only spokespeople for their departments. They or their official designees are the sole means to
convey to candidates decisions (either positive or negative, but under no conditions should chairs convey the


PAGE 12 Chapter 1. Introduction
                                                                                                      BYRNE017183
        Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 14 of 35



specific vote) made by the department or the promotions committee. They alone may share the reasons behind
these decisions, including, if appropriate, suggestions or questions that arise from confidential letters. Department
members should direct any questions about the deliberations or materials for a case to the Department Chair.

COMMUNICATIONS AND THE LAW

Preserving confidentiality not only allows the university to carry out its work; it is the law. Connecticut law protects
employee records, including those that relate to hiring, promotion, discipline, or discharge. But this law, extremely
important in itself, only reinforces our larger commitment to the protections that confidentiality provides to
referees, candidates, department faculty, and members of appointments committees. Together with the law, our
policy on confidentiality affirms the fairness that defines us as a university.




1H. GLOSSARY OF KEY TERMS



    •    Appointments (Types of)
              Primary, refers to the department in which faculty members have an appointment, vote, teach, and
              undertake committee service. See voting policies for a summary of their eligibility.
              Fully-Joint, refers to faculty members who hold simultaneous primary appointments in two
              departments (or a department and a professional school) between which they divide their teaching,
              committee service, and are co-eligible to vote. See voting policies for a summary of their eligibility.
              Secondary, after a primary appointment is made, faculty members can be considered for secondary
              appointments in other departments by vote of that department’s faculty for a duration not to exceed
              that of the primary appointment. See voting policies for a summary of their eligibility.
    •    Arms-Length Referees, refers to scholars asked to evaluate a candidate for promotion or tenure who
         have not served as the candidate’s teacher, mentor, or research collaborator, or have a conflict of
         interest. For promotion to Associate Professor on Term (AOPT), at least six letters must come from
         referees who hold an arms-length relation to the candidate; for promotion with tenure (at the rank of
         Associate or Full Professor) or promotion from Associate Professor with Tenure (AOPT) to Full Professor,
         at least seven letters must come from referees who hold an arms-length relation to the candidate, and at
         least four of these arms-length letters must come from referees who have not previously written for the
         candidate for an appointment or promotion at Yale. Normally, co-authoring a paper, sharing a grant, or
         having an on-going collaboration constitutes a non-arms-length relationship. However, in some cases in
         which a paper is a large collaborative project involving a substantial number of authors, a letter from one
         of the co-authors might be considered arms-length. Also, although the candidate’s teachers are normally
         considered non-arms-length, in some cases the relationship between the teacher and the candidate may
         be sufficiently distant to be acceptable as an arms-length relationship – again with the approval of the
         appropriate area committee chair.
    •    Clock (or Tenure Clock), refers to the total time in combined non-tenure ranks for ladder faculty, which is
         normally nine years.
    •    Divisional Directors and Area Committees, Each division (Humanities, Social Sciences, and Sciences) has a
         director who takes a leadership role in identifying and articulating its intellectual and academic priorities.
         The directors are also charged with fostering collaborations among faculty within and across the divisions.
         In the case of the Humanities and Social Sciences, the director serves as chair of its associated area
         advisory committee. In the Sciences, the division comprises two distinct area committees: one for the

PAGE 13 Chapter 1. Introduction
                                                                                                      BYRNE017184
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 15 of 35



       Biological Sciences and one for the Physical Sciences and Engineering. The divisional director for the
       Sciences typically chairs one of these area committees; the other is chaired by a tenured faculty member
       in that area.
   •   FASTAP, Faculty of Arts and Sciences Tenure and Appointments Policy. This report was released on
       February 5, 2007 from a committee co-chaired by then-dean of the Graduate School, Jon Butler, and then-
       dean of Yale College, Peter Salovey. It provided review and revision of the preceding tenure and
       appointments policy in the FAS. Among the most significant changes implemented were (1) the
       decoupling of resource issues and the consideration of promotion to tenure, and (2) the shortening of the
       tenure “clock” from ten to nine years.
   •   Ladder Faculty, faculty who are in positions that are tenure eligible or who occupy a tenured position.
   •   Office of Faculty Administrative Services, also referred to as “OFAS.” This office receives and processes all
       paperwork related to the faculty life cycle, including appointments, reappointments, promotions, and
       leaves.
   •   Ranks

           •    Assistant Professor 1 (AP1), the initial term of a ladder faculty appointment at the rank of
                Assistant Professor spanning years one through four in the non-tenure ranks.
           •    Assistant Professor 2 (AP2), the second term of a ladder faculty appointment at the rank of
                Assistant Professor spanning years five through seven in the non-tenure ranks.
           •    Associate Professor on term (Nontenured associate) (AOPN) an AP1 can be promoted to this
                rank after the third-year review but more commonly an AP2 is promoted to it after the fifth- or
                sixth-year review.
           •    Associate Professor without term (Tenured associate) (AOPT) non-tenured ladder faculty are
                eligible for promotion to this rank at any time, though typically promotion is considered at the
                time of the penultimate-year review for Associate Professors on term (Nontenured associate).
           •    Professor, Non-tenured ladder faculty are eligible for promotion to this rank at any time, though
                typically promotion is considered at the time of the penultimate-year review for Associate
                Professors on term (Nontenured associate) or three to five years after promotion to Associate
                Professor without term (Tenured associate)

   •   Tenure Appointments and Promotions Committee (TAC), composed of full professors, these committees
       (one for each area) review all appointments and promotions to the ranks of professor and associate
       professor on term or without term.




PAGE 14 Chapter 1. Introduction
                                                                                                  BYRNE017185
        Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 16 of 35




CHAPTER 2. ASSISTANT PROFESSOR REAPPOINTMENT

(ASSISTANT PROFESSOR 1 TO ASSISTANT PROFESSOR 2)

2A. CRITERIA AND TIMETABLE FOR REAPPOINTMENT TO THE RANK OF ASSISTANT
PROFESSOR (FROM AP1 TO AP2)

During the third and penultimate year of an Assistant Professor’s initial appointment (i.e., Assistant Professor 1),
they are reviewed for reappointment to a second term as Assistant Professor (i.e., Assistant Professor 2). Because
the maximum time that may be spent in the Assistant Professor rank is 7 years, the reappointment term consists of
an additional three years.

As this is a reappointment in rank and not a promotion, the review is conducted entirely within the faculty
member’s home department, and does not require subsequent votes by the TAC or JBPO (though it is included on
the JBPO agenda as a consent item.) It is intended to assess the progress of the faculty member’s
research/scholarship, teaching, and service to the University as an independent faculty member, and also to serve
as a mentoring opportunity for the candidate. According to FASTAP, the expectation is that the faculty member
would be reappointed unless “evident and substantial problems warrant terminating the appointment in the
fourth year.”

Department practices differ somewhat, but in general the faculty member meets with their mentoring committee
one or more times early in their third year, to discuss his or her progress to date and to allow the committee to
provide constructive feedback. The committee may subsequently meet on its own to assess the candidate’s
portfolio and to formulate the presentation to the full eligible voting faculty. Before the end of the candidate’s
third year, a representative of the mentoring committee presents the recommendation for reappointment at a
departmental faculty meeting, and a confidential vote is held.

An affirmative vote of the majority of eligible faculty present at the meeting is the only formal requirement for the
reappointment in rank as Assistant Professor (i.e., Assistant Professor 2).




PAGE 15 Chapter 2. Assistant Professor Reappointment

                                                                                                    BYRNE017186
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 17 of 35




2B. STEPS FOR REAPPOINTMENT IN THE RANK OF ASSISTANT PROFESSOR

As noted, the main steps in deliberations about a case for reappointment as Assistant Professor (from AP1 to AP2)
occur within the department.

Figure 4 shows the timeline for reappointment in the rank of Assistant Professor:



             Steps for Reappointment in the Rank of Assistant Professor (AP1 to AP2)


               Department Chair sends a letter to candidate advising of the review and requesting necessary
                                                        materials
                                 Step 1: Receive materials from candidate no later than the end of September



                 Department Chair reviews the materials submitted by the candidate and forwards them to
                                                        assistant
                                                   Step 2: Complete in September/October

                                                                       49
                     Department Chair appoints a faculty committee to review the case for appointment
                                                   Step 3: Complete in September/October

                                                                       49
                   Chair's Assistant uploads candidate's materials into Interfolio and provides committee
                                                   members with access
                                                  Step 4: Complete in September/October



               Faculty committee reviews materials and writes the Department Chair with recommendation
                                                       Step 5: By the end of November

                                                                       4,
                Chair's Assistant provides the Associate Professor and Professors eligible to vote with access
                                           to the candidate's materials in Interfolio
                                                  Step 6: No later than the end of November

                                                                       49
                    Eligible Associate Professor and Professors review materials and meet to vote on the
                                                       reappointment
                                                        Step 7: In December/January



                                                        Actions following the vote
                                                           Step 8: In December/January
               (a) If the vote is affirmative, the Chair's Assistant completes the Faculty Appointment Form and submits it to
                   OFAS.
               (b) If the vote is not affirmative, the Department Chair (i) notifies the FAS Dean's Office of the outcome; (ii)
                   schedules a meeting with the candidate to discuss the outcome; (iii) drafts a formal letter informing the
                   candidate of the outcome The letter to the candidate must be approved by the FAS Dean. This completes
                   the process. The Chair's Assistant completes the Faculty Termination Form and submits it to OFAS.




                                                                                                                                  8/30/15




PAGE 16 Chapter 2. Assistant Professor Reappointment

                                                                                                                                    BYRNE017187
        Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 18 of 35




CHAPTER 3. PROMOTION TO ASSOCIATE PROFESSOR ON TERM

(NONTENURED ASSOCIATE, AOPN)

3A. CRITERIA AND TIMETABLE FOR PROMOTION TO THE RANK OF ASSOCIATE PROFESSOR
ON TERM (NONTENURED ASSOCIATE)

This chapter describes the procedures and documents involved in promotion to the rank of associate professor on
term. According to the FASTAP Report (2007), “The standard for promotion to associate professor on term will be:
significant published research and scholarship representing early demonstrations of disciplinary or interdisciplinary
leadership; excellent teaching and mentoring of students; and engaged university citizenship.”

FASTAP also specifies the timetable: “Preferably in the fifth year and no later than in the sixth year, every non-
tenured ladder faculty member will be evaluated for promotion to associate professor on term… Departments are
urged to bring strong promotion cases forward in the fifth year or even earlier, but all non-tenured faculty must be
reviewed for promotion to associate professor on term by the sixth year.”

The procedures for this promotion are similar to those for initial promotion to tenure, that is, to associate or full
professor, and both require department, TAC, and JBPO votes. There are four major differences between the two
types of promotions:

             •    criteria applied
             •    the fact that no comparison candidates are considered for cases for promotion to associate
                  professor on term, but they are considered in tenure dossiers
             •    fewer referees are required (at least six rather than at least seven who hold an arms-length
                  relationship to the candidate)
             •    timetable for preparation of files

With respect to the timetable for this promotion, in the year prior to review, the department chair (with the
assistance of the Office of Faculty Administrative Services) should identify departmental candidates who may
receive consideration, informing by March 1 all those who will be reviewed.

The guidelines for preparing a case for promotion to Associate Professor on term (Nontenured associate, AOPN)
are available through this link.




PAGE 17 Chapter 3. Promotion to Associate Professor on term

                                                                                                     BYRNE017188
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 19 of 35




3B. STEPS FOR PROMOTION TO ASSOCIATE PROFESSOR ON TERM (NONTENURED
ASSOCIATE, AOPN)

   Figure 5 shows the steps for promotion from Assistant Professor to Associate Professor on term (Nontenured
   associate)


                 Steps for Promotion to Associate Professor on Term (Nontenured Associate)
                    Department Chair sends letter to candidate advising of the review and requesting preliminary
                                                              material
                     Step 1, 2: Send letter no later than March 1 of the academic year prior to the review; receive materials no later
                                                                than end of March break

                                                                            4,
                     Department Chair nominates departmental review committee (to fas.dean@yale.edu); Area
                                         Chair and Dean’s Office review and approve
                                                  Step 3: Begin early April; complete by end of April

                                                                            4,
                     Review committee Identifies referees; Area Chair and Dean’ s Office reviews and approves;
                                      department secures referees and schedules TAC date
                           Steps 4a-d, 5: Begin as soon as possible after review committee is selected; complete by mid-June

                                                                            49
                                              Candidate submits final materials to department;
                                                Department Chair reviews for completeness
                                                                      Step 6: July 8

                                                                            4,
                                          Department seeks, manages, and secures referee reports
                                                              Steps 7, 8, 9: Begin by July 15

                                                                            4,
                         Review committee makes recommendation; department votes (upload vote form to
                      Interfolio); Department Chair conveys result of vote (affirmative or negative) to candidate
                     Steps 10, 11, 12: Target date: No later than September 25 for review committee recommendation; no later than
                                                              October 30 for department vote

                                                                            4,
                                  Department prepares materials for TAC vote and uploads to Interfolio
                                  Step 13: If department vote is affirmative, as soon as possible after department vote

                                                                            49
                     Department presents case to TAC; Department Chair conveys result of vote (affirmative or
                                                   negative) to the candidate
                                                  Steps 14, 15: Late November, December, or January

                                                                            4,
                     Department prepares and submits materials for JBPO vote; JBPO votes; Chair conveys result
                                           of vote (affirmative or negative) to candidate
                                    Steps 16, 17: If TAC vote is affirmative, begin as soon as possible after TAC vote

                                                                            49
                                             Department completes Faculty Appointment Form
                                           Step 18: If JBPO vote is affirmative, complete by the end of May

                                                                            4,
                                                    The Yale Corporation Votes on the Case
                                                                                                                                         8/30/15




PAGE 18 Chapter 3. Promotion to Associate Professor on term

                                                                                                                                          BYRNE017189
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 20 of 35




3C. CHAIR’S CHECKLIST OF MATERIALS FOR TAC REVIEW FOR PROMOTION TO ASSOCIATE
PROFESSOR ON TERM


   BIOLOGICAL SCIENCES, PHYSICAL SCIENCES, AND ENGINEERING:

       •   Letter of Request to Candidate
       •   Referee Information
       •   Initial Email to External Referees
       •   Follow-Up Letter to External Referees
       •   Referee Response Table
       •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and
           Promotions Committee): Biological Sciences OR Physical Sciences and Engineering
       •   Guidelines for Scholarship (to be provided by the candidate): Biological Sciences OR Physical Sciences
           and Engineering
       •   Department Case Summary
       •   Faculty Vote Form
       •   Faculty Appointment Form

   HUMANITIES:

       •   Letter of Request to Candidate
       •   Referee Information
       •   Initial Email to External Referees
       •   Follow-Up Letter to External Referees
       •   Referee Response Table
       •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and
           Promotions Committee
       •   Guidelines for Scholarship (to be provided by the candidate)
       •   Department Case Summary
       •   Faculty Vote Form
       •   Faculty Appointment Form

   SOCIAL SCIENCES:

       •   Letter of Request to Candidate
       •   Referee Information
       •   Initial Email to External Referees
       •   Follow-Up Letter to External Referees
       •   Referee Response Table
       •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and Promotion
           Committee):
       •   Guidelines for Scholarship (to be provided by the candidate)
       •   Department Case Summary
       •   Faculty Vote Form
       •   Faculty Appointment Form


PAGE 19 Chapter 3. Promotion to Associate Professor on term

                                                                                                 BYRNE017190
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 21 of 35




CHAPTER 4. PROMOTION TO TENURE: ASSOCIATE PROFESSOR WITH TENURE (AOPT) OR
PROFESSOR (PROF)

4A. CRITERIA AND TIMETABLE FOR PROMOTION TO THE RANK OF ASSOCIATE PROFESSOR
OR PROFESSOR WITH TENURE

    “Consideration for promotion to tenure will be detached from resource issues… Individuals appointed to both
    tenured associate professor and professor will, in the language of the current Faculty Handbook ‘stand in
    competition with the foremost leaders in their fields throughout the world.’ Because a tenure appointment is
    without term, irrespective of rank, it is a forward-looking judgment, even as it is based on achievements to
    date. It expresses the University’s commitment to, and faith in, a faculty member’s ongoing career of
    distinguished research and scholarship, disciplinary and interdisciplinary leadership, committed teaching, and
    engaged university citizenship. Criteria for appointment or promotion to associate professor with tenure and
    appointment or promotion to full professor differ in degree, rather than in kind. Tenured associate professors
    are expected to have shown evidence of exceptional accomplishments and future promise that makes the
    sponsoring department confident that within five years they will merit promotion at Yale to the rank of
    professor.” (Report of the Faculty of Arts and Sciences Tenure and Appointments Policy Committee, 5 February
    2007)

Also, as stated in the Faculty Handbook (Section IV.H.1, August 10, 2015):

    “The criteria for appointment or promotion to the rank of associate professor with tenure differ from those for
    professors in degree rather than kind. Tenured faculty at Yale are expected to stand among the foremost
    leaders in their fields throughout the world. Associate professors with tenure are expected to develop the
    qualities of scholarship that earned them permanent appointments, so that within a reasonable period of time
    their value to the University and their national or international standing will make them suitable candidates
    for professor.”




PAGE 20 Chapter 4. Promotion to Tenure: Associate Professor with Tenure (AOPT) or Professor (PROF)

                                                                                                  BYRNE017191
        Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 22 of 35




4B. STEPS FOR PROMOTION TO TENURE

The guidelines for preparing a case for promotion to tenure are available through this link

        Figure 6 shows the steps for initial promotion to Tenure (to AOPT or Professor)



                                           Steps for Initial Appointment with Tenure:
                                               Associate (AOPT) or Full Professor

                Department Chair sends letter to candidate advising of the review and requesting preliminary
                                                          material
                 Step 1, 2: Send letter no later than March 1 of the academic year prior to the review; receive materials no later
                                                            than end of March break

                                                                        4,
                Department Chair nominates departmental review committee (to fas.dean@yale.edu); Area
                                    Chair and Dean’s Office review and approve
                                              Step 3: Begin early April; complete by end of April

                                                                        4,
                  Review committee Identifies referees and comparison candidates; Area Chair and Dean’ s
                    Office reviews and approves; department secures referees and schedules TAC date
                                   Steps 4a-d, 5: Begin as soon as possible after review committee is selected

                                                                        4,
                                          Candidate submits final materials to department;
                                            Department Chair reviews for completeness
                                                               Step 6: August 18

                                                                        4,
                                      Department seeks, manages, and secures referee reports
                                                        Steps 7, 8, 9: Begin by August 25

                                                                        4,
                     Review committee makes recommendation; department votes (upload vote form to
                  Interfolio); Department Chair conveys result of vote (affirmative or negative) to candidate
                                              Steps 10, 11, 12: Target date: Early to mid November

                                                                        4
                              Department prepares materials for TAC vote and uploads to Interfolio
                              Step 13: If department vote is affirmative, as soon as possible after department vote

                                                                        4,
                Department presents case to TAC; Department Chair conveys result of vote (affirmative or
                                              negative) to the candidate
                                              Steps 14, 15: Late November, December, or January

                                                                        4,
                   Department prepares materials for JBPO vote; Department Chair presents case at JBPO;
                       JBPO votes; Chair conveys result of vote (affirmative or negative) to candidate
                                Steps 16, 17: If TAC vote is affirmative, begin as soon as possible after TAC vote

                                                                        4,
                                         Department completes Faculty Appointment Form
                                       Step 18: If JBPO vote is affirmative, complete by the end of May

                                                                        4,
                                                The Yale Corporation Votes on the Case                                               8/30/15




PAGE 21 Chapter 4. Promotion to Tenure: Associate Professor with Tenure (AOPT) or Professor (PROF)

                                                                                                                                     BYRNE017192
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 23 of 35




4C. CHAIR’S CHECKLIST OF MATERIALS FOR TAC REVIEW – INITIAL APPOINTMENT TO
TENURE


    BIOLOGICAL SCIENCES, PHYSICAL SCIENCES, AND ENGINEERING:

            •   Letter of Request to Candidate
            •   Referee Information
            •   Initial Email to External Referees
            •   Follow-Up Letter to External Referees
            •   Referee Response Table
            •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and
                Promotions Committee): Biological Sciences OR Physical Sciences and Engineering
            •   Guidelines for Scholarship (to be provided by the candidate): Biological Sciences OR Physical
                Sciences and Engineering
            •   Department Case Summary
            •   Faculty Vote Form
            •   Faculty Appointment Form

    HUMANITIES:

            •   Letter of Request to Candidate
            •   Referee Information
            •   Initial Email to External Referees
            •   Follow-Up Letter to External Referees
            •   Referee Response Table
            •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and
                Promotions Committee):
            •   Guidelines for Scholarship (to be provided by the candidate)
            •   Department Case Summary
            •   Faculty Vote Form
            •   Faculty Appointment Form

    SOCIAL SCIENCES:

            •   Letter of Request to Candidate
            •   Referee Information
            •   Initial Email to External Referees
            •   Follow-Up Letter to External Referees
            •   Referee Response Table


PAGE 22 Chapter 4. Promotion to Tenure: Associate Professor with Tenure (AOPT) or Professor (PROF)

                                                                                                 BYRNE017193
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 24 of 35



            •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and
                Promotions Committee)
            •   Guidelines for Scholarship (to be provided by the candidate)
            •   Department Case Summary
            •   Faculty Vote Form
            •   Faculty Appointment Form




PAGE 23 Chapter 4. Promotion to Tenure: Associate Professor with Tenure (AOPT) or Professor (PROF)

                                                                                              BYRNE017194
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 25 of 35




CHAPTER 5. PROMOTION FROM ASSOCIATE PROFESSOR WITH TENURE

(TENURED ASSOCIATE, AOPT) TO PROFESSOR (PROF)

5A. CRITERIA AND TIMETABLE FOR PROMOTION FROM ASSOCIATE PROFESSOR WITH
TENURE TO PROFESSOR

    “Individuals appointed to both tenured associate professor and professor will, in the language of the current
    Faculty Handbook ‘stand in competition with the foremost leaders in their fields throughout the world.’
    Because a tenure appointment is without term, irrespective of rank, it is a forward-looking judgment, even as
    it is based on achievements to date. It expresses the University’s commitment to, and faith in, a faculty
    member’s ongoing career of distinguished research and scholarship, disciplinary and interdisciplinary
    leadership, committed teaching, and engaged university citizenship. Criteria for appointment or promotion to
    associate professor with tenure and appointment or promotion to full professor differ in degree, rather than
    in kind. Tenured associate professors are expected to have shown evidence of exceptional accomplishments
    and future promise that makes the sponsoring department confident that within five years they will merit
    promotion at Yale to the rank of professor.” (Report of the Faculty of Arts and Sciences Tenure and
    Appointments Policy Committee, 5 February 2007)

    “Associate professors with tenure are expected to develop the qualities of scholarship that earned them
    permanent appointments, so that within a reasonable period of time their value to the University and their
    national or international standing will make them suitable candidates for professor.” (Faculty Handbook,
    Section IV.F.1, August 10, 2015)

In terms of timetable, as specified by the Faculty Handbook (Section IV.H.2, August 10, 2015),

    “Tenured associate professors must be reviewed by their department for promotion within five years. In
    exceptional cases, when at least seven years have passed from the date of appointment or promotion to
    associate professor with tenure, the Provost, in consultation with the department chair, may recommend that
    individual directly to the Corporation for promotion to professor.”




PAGE 24 Chapter 5. Promotion from Associate Professor with Tenure

                                                                                                 BYRNE017195
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 26 of 35




5B. STEPS FOR PROMOTION FROM ASSOCIATE PROFESSOR WITH TENURE TO PROFESSOR

The guidelines for preparing a case for promotion from Associate Professor with tenure (Tenured associate, AOPT)
to Professor (PROF) are available through this link

             Figure 7 shows the steps for promotion from Associate Professor with Tenure to Professor


                                        Steps for Promotion from
                       Associate Professor with Tenure at Yale (AOPT) to Professor
                Department Chair sends letter to candidate advising of the review and requesting preliminary
                                                          material
                    Step 1, 2: Send letter no later than September 15 of year prior to review; receive materials no later than
                                                                  October 15


                 Department Chair nominates departmental review committee (to fas.dean@yale.edu); Area
                                     Chair and Dean’s Office review and approve
                                            Step 3: Begin by October 22; complete by November 7

                                                                       4,
                  Review committee identifies referees; Area Chair and Dean’ s Office reviews and approves;
                                  department secures referees and schedules TAC date
                                   Steps 4a-d, 5: Begin as soon as possible after review committee is selected

                                                                       49
                                          Candidate submits final materials to department;
                                           Department Chair reviews for completeness
                                                               Step 6: January 10

                                                                       49
                                     Department seeks, manages, and secures referee reports
                                                       Steps 7, 8, 9: Begin by January 15

                                                                       4,
                     Review committee makes recommendation; department votes (upload vote form to
                  Interfolio); Department Chair conveys result of vote (affirmative or negative) to candidate
                                                Steps 10, 11, 12: Target date: No later than July 1

                                                                       49
                             Department prepares materials for TAC vote and uploads to Interfolio
                              Step 13: If department vote is affirmative, as soon as possible after department vote

                                                                       4,
                 Department presents case to TAC; Department Chair conveys result of vote (affirmative or
                                               negative) to the candidate
                                                       Steps 14, 15: July through October

                                                                       4,
                   Department prepares materials for JBPO vote; Department Chair presents case at JBPO;
                       JBPO votes; Chair conveys result of vote (affirmative or negative) to candidate
                               Steps 16, 17: If TAC vote is affirmative, begin as soon as possible after TAC vote

                                                                       4,
                                         Department completes Faculty Appointment Form
                               Step 18: If JBPO vote is affirmative, as soon as possible after the JBPO meeting

                                                                       4
                                                The Yale Corporation Votes on the Case
                                                                                                                                   8/30/15




PAGE 25 Chapter 5. Promotion from Associate Professor with Tenure

                                                                                                                                 BYRNE017196
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 27 of 35




5C. CHAIR’S CHECKLIST OF MATERIALS FOR TAC REVIEW FOR PROMOTION FROM
ASSOCIATE PROFESSOR WITH TENURE TO PROFESSOR


   BIOLOGICAL SCIENCES, PHYSICAL SCIENCES, AND ENGINEERING:

           •   Letter of Request to Candidate
           •   Referee Information
           •   Initial Email to External Referees
           •   Follow-Up Letter to External Referees
           •   Referee Response Table
           •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and
               Promotions Committee): Biological Sciences OR Physical Sciences and Engineering
           •   Guidelines for Scholarship (to be provided by the candidate): Biological Sciences OR Physical
               Sciences and Engineering
           •   Department Case Summary
           •   Faculty Vote Form
           •   Faculty Appointment Form

   HUMANITIES:

           •   Letter of Request to Candidate
           •   Referee Information
           •   Initial Email to External Referees
           •   Follow-Up Letter to External Referees
           •   Referee Response Table
           •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and
               Promotions Committee)
           •   Guidelines for Scholarship (to be provided by the candidate)
           •   Department Case Summary
           •   Faculty Vote Form
           •   Faculty Appointment Form

   SOCIAL SCIENCES:

           •   Letter of Request to Candidate
           •   Referee Information
           •   Initial Email to External Referees
           •   Follow-Up Letter to External Referees


PAGE 26 Chapter 5. Promotion from Associate Professor with Tenure

                                                                                                BYRNE017197
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 28 of 35



           •   Referee Response Table
           •   TAC Checklist (used for preparing the case for the review by the Tenure Appointments and
               Promotions Committee)
           •   Guidelines for Scholarship (to be provided by candidate)
           •   Department Case Summary
           •   Faculty Vote Form
           •   Faculty Appointment Form




PAGE 27 Chapter 5. Promotion from Associate Professor with Tenure

                                                                                             BYRNE017198
        Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 29 of 35




CHAPTER 6. SPECIAL CASES AND RELATED POLICIES

6A. CALENDAR YEAR VS. ACADEMIC YEAR APPOINTMENTS

Promotions and salary adjustments for ladder faculty become effective on July 1 following all of the successful
votes during the preceding academic year. The exception is for faculty who are on a calendar year appointment.
While all salary adjustments for ladder faculty must occur at the start of the fiscal year on July 1, faculty who were
initially on calendar year appointments may assume their new ranks on January 1, should all of the required
approvals be completed before the end of the year.

6B. FULLY JOINT APPOINTMENTS

Faculty with fully joint appointments in two FAS departments (or a department and a program) will be required to
pass the votes of both voting entities for a review/promotion process to move forward. If the candidate is not
voted affirmatively in both bodies, the appointment will end with its present term.

6C. TAC MEMBERS PRESENTING AT TAC OR JBPO MEETINGS

Faculty members who are currently serving on any of the Tenure, Appointments and Promotions Committees
cannot present a case for a faculty promotion or appointment in front of the TAC on which they are serving, or at a
meeting of the Joint Boards of Permanent Officers without formal approval of the FAS Steering Committee.

6D. GRIEVANCE PROCEDURES

Section III.L. of the Faculty Handbook (August 10, 2015) describes review procedures that may be initiated by the
Provost (Section III.L.2) or by the faculty member (Section III.L.3) for decisions not reappoint or promote.




PAGE 28 Chapter 6. Special Cases and Related Policies

                                                                                                     BYRNE017199
  Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 30 of 35




                               Criteria for Promotion to Tenure


From the Report of the Faculty of Arts and Sciences Tenure and Appointments
Policy Committee, 5 February 2007:

Consideration for promotion to tenure will be detached from resource issues…
Individuals appointed to both tenured associate professor and professor will, in the
language of the current Faculty Handbook ‘stand in competition with the foremost
leaders in their fields throughout the world.’ Because a tenure appointment is without
term, irrespective of rank, it is a forward-looking judgment, even as it is based on
achievements to date. It expresses the University’s commitment to, and faith in, a faculty
member’s ongoing career of distinguished research and scholarship, disciplinary and
interdisciplinary leadership, committed teaching, and engaged university citizenship.
Criteria for appointment or promotion to associate professor with tenure and appointment
or promotion to full professor differ in degree, rather than in kind. Tenured associate
professors are expected to have shown evidence of exceptional accomplishments and
future promise that makes the sponsoring department confident that within five years they
will merit promotion at Yale to the rank of professor.

From the Faculty Handbook:

The criteria for appointment or promotion to the rank of associate professor with tenure
differ from those for professors in degree rather than kind. Tenured faculty at Yale are
expected to stand among the foremost leaders in their fields throughout the world.
Associate professors with tenure are expected to develop the qualities of scholarship that
earned them permanent appointments, so that within a reasonable period of time their
value to the University and their national or international standing will make them
suitable candidates for professor.

12/18/14




                                                                                BYRNE017200
  Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 31 of 35




                          Tenure and Reappointment:
                 Confidentiality Policy for Department Members

Yale’s tenure and promotion deliberations are confidential. This confidentiality
enables faculty members to have open and honest exchanges that help ensure
deliberations of the highest quality, which is in the best interest of the faculty
member under consideration, the department, and the University. Preserving
confidentiality not only allows the university to carry out its work, but also it is the
law. Connecticut law protects employee records, including those that relate to
promotion and hiring.

Faculty participating in tenure and promotion cases also must maintain the
confidentiality of the content of department deliberations. Communication about
the content of formal deliberations, the “gist” of discussions (even without
attributions of specific comments to particular sources), the identity of letter
writers, the content of referees’ letters, or information about the vote (other than
whether it was affirmative or negative) represents a breach in confidentiality.
There is no time limit for this confidentiality.

Chairs serve as the only spokespeople for their departments. They or their official
designees are the sole means to convey to candidates decisions made by the
department or the promotions committee and the reasons for those decisions.
Department members should direct any questions about the deliberations or
materials for a case to the Department Chair.

                                                                               12/18/14




                                                                               BYRNE017201
  Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 32 of 35




                               Criteria for Promotion to Tenure


From the Report of the Faculty of Arts and Sciences Tenure and Appointments
Policy Committee, 5 February 2007:

Consideration for promotion to tenure will be detached from resource issues…
Individuals appointed to both tenured associate professor and professor will, in the
language of the current Faculty Handbook ‘stand in competition with the foremost
leaders in their fields throughout the world.’ Because a tenure appointment is without
term, irrespective of rank, it is a forward-looking judgment, even as it is based on
achievements to date. It expresses the University’s commitment to, and faith in, a faculty
member’s ongoing career of distinguished research and scholarship, disciplinary and
interdisciplinary leadership, committed teaching, and engaged university citizenship.
Criteria for appointment or promotion to associate professor with tenure and appointment
or promotion to full professor differ in degree, rather than in kind. Tenured associate
professors are expected to have shown evidence of exceptional accomplishments and
future promise that makes the sponsoring department confident that within five years they
will merit promotion at Yale to the rank of professor.

From the Faculty Handbook:

The criteria for appointment or promotion to the rank of associate professor with tenure
differ from those for professors in degree rather than kind. Tenured faculty at Yale are
expected to stand among the foremost leaders in their fields throughout the world.
Associate professors with tenure are expected to develop the qualities of scholarship that
earned them permanent appointments, so that within a reasonable period of time their
value to the University and their national or international standing will make them
suitable candidates for professor.

12/18/14




                                                                                BYRNE017202
         Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 33 of 35
                            DEPARTMENT FACULTY VOTE
                              Faculty of Arts and Sciences

                                      Faculty Voting Policy

The Voting Policy, as indicated in the Faculty Handbook, is: “Tenured and, consistent with
department practices, term ladder faculty with primary or fully joint appointments in a
department or program may vote on appointments and promotions to ranks below or equivalent
to their own, except that faculty with term appointments may not vote on reappointments to
ranks equivalent to their own. Also consistent with department practices, faculty with secondary
appointments may vote in the same manner, except that regardless of rank, they may not vote on
promotions or appointments to tenure positions in the department of their secondary
appointment. Faculty with fully joint appointments may vote in both departments, including
voting on a joint appointment proposed in both departments. All voting on multi-year
appointments and promotions must be done with secret ballots…. Consistent with department
practices, faculty members in the adjunct, lector, and lecturer ranks may, within their own ranks,
vote on appointments and promotions to ranks of the type they hold below or equivalent to their
own, but they may not vote on reappointments to ranks equivalent to their own. A member of the
faculty who has a personal or professional conflict of interest concerning an individual on whom
a vote is to be taken must absent him or herself from all discussions and all votes taken on that
individual. In interdisciplinary programs, such as American Studies, and interdisciplinary
departments, such as African American Studies, faculty members with primary appointments in
another Faculty of Arts and Sciences department and secondary appointments in the
interdisciplinary program or department may be given the same voting privileges in the
interdisciplinary program or department as those with primary or fully joint appointments.”


                       Confidentiality Policy for Department Members

Yale’s tenure and promotion deliberations are confidential. This confidentiality enables faculty
members to have open and honest exchanges that help ensure deliberations of the highest quality,
which is in the best interest of the faculty member under consideration, the department, and the
University. Preserving confidentiality not only allows the university to carry out its work, but
also it is the law. Connecticut law protects employee records, including those that relate to
promotion and hiring.

Faculty participating in tenure and promotion cases also must maintain the confidentiality of
department deliberations. Communications about the “gist” of discussions, even without
attributions of specific comments to particular sources, represents a breach in confidentiality.

Also inappropriate are informal conversations, even those that take place long after a department
or committee has completed its work, in which a faculty member shares confidential information
about a candidate, a department member involved in deliberations, the content of formal
deliberations in the tenure or promotion process, or letter writers.

Chairs serve as the only spokespeople for their departments. They or their official designees are
the sole means to convey to candidates decisions made by the department or the promotions
committee.




8/2014
                                                                                     BYRNE017203
         Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 34 of 35
                            DEPARTMENT FACULTY VOTE
                              Faculty of Arts and Sciences
Use this form to record the results of a departmental faculty vote for a candidate being
considered for an initial appointment, a reappointment, or a promotion. Only those present may
vote. This vote must take place by secret ballot. No polled or absentee ballots may be counted.

Department:

Candidate:

Vote type:                                Rank:
Initial appointment
Re-appointment
Promotion

Date of faculty meeting:

Voting results:       Yes:               No:                Abstain:

Faculty present:




Chair Signature                                   Date




8/2014
                                                                                  BYRNE017204
       Case 3:17-cv-01104-VLB Document 70-42 Filed 04/01/19 Page 35 of 35



From the Faculty Handbook:

Voting on Appointments and Promotions

When meeting to discuss a faculty appointment or promotion, the permanent officers or other
authorized governing body of a school may invite to attend, with vote, other members of their faculty
who hold a rank equal or superior to that of the position to be filled. However, regardless of rank,
faculty with secondary appointments in a department or school may not vote on promotions or
appointments to tenure. An exception to this is made for faculty holding secondary appointments in
certain interdisciplinary departments and programs (see Section III.H and Section IV.H). Also, faculty on
term appointments may not vote on reappointments to ranks equivalent to or above their own.

In the Faculty of Arts and Sciences and most professional schools, voting on all appointments and
promotions for terms of more than one year must be conducted with secret ballots. This secret ballot
requirement also applies to preliminary votes to decide among candidates. Informal, “straw” voting
about an individual candidate is prohibited. For an appointment to be approved the candidate must
receive affirmative votes from a majority of those present and eligible to vote.

Absentee ballots may not be accepted, counted, or recorded. Should a discussion of a particular
candidate extend beyond a single meeting, ballots may be accepted only from those members of the
faculty present and eligible to vote at the final meeting.

For purposes of the foregoing, in exigent circumstances and with prior permission of the FAS Dean, a
department, program, or school may treat as present a faculty member who participates in the
discussion preceding a vote via two-way audiovisual technology enabling that faculty member to see
and hear, and be seen and heard by, all other faculty members participating in the vote. A faculty
member deemed present by such technological means may submit his or her ballot in a manner that
keeps it secret, and a ballot so transmitted shall not be considered an absentee ballot.

1/21/15




                                                                                           BYRNE017205
